MATTHEWS, Justice,
dissenting.
I would affirm the Board’s decision denying benefits to Grainger. The Board’s conclusion that job related stress did not play a substantial role in the development of Grainger’s heart disease is supported by substantial evidence.
Dr. Stewart, who supervised Grainger’s treatment during his two hospital admissions and thus could be regarded by the Board as thoroughly familiar with his case, concluded as follows: “I do not believe that there is at present, sufficient evidence to state that job related stress has played a unique or primary role in the development of Mr. Grainger’s coronary disease.” Although Dr. Stewart used the adjectives “unique or primary” rather than “substantial,” the latter term is not of ritual significance, and what the doctor said could reasonably have been viewed by the Board as meeting the legal standard.